Citation Nr: 1202390	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-47 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a cardiovascular disability, to include hypertrophic cardiomyopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1964 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Boise, Idaho that denied service connection for hypertrophic cardiomyopathy.  The Veteran was afforded a September 2009 hearing before a Decision Review Officer at the RO.  He was also afforded an October 2011 videoconference hearing before the undersigned.  

The RO issued a June 2011 rating decision that denied entitlement to benefits for ischemic heart disease based upon Agent Orange exposure.  The denial was based on an absence of a current ischemic heart disease diagnosis.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4). 

During the September 2009 hearing, the testified that he was treated at the Boise VA Medical Center in the early to mid-1970's, and received nitroglycerin medication for his heart.  Later in the hearing, he indicated that he began treatment at the Boise VAMC in 1978.  He also reported an instance of treatment at the VAMC in Oklahoma City in 1984.  

At the October 2011 hearing, he reported outpatient VA medical treatment at the Boise VAMC in 1975 and suggested that he had received treatment as early as 1971.  Healthcare providers informed him that he had heart problems and suggested that it may be related to chemical exposure from photography work.  

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. 5103A(b),(c). 

VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611, 612-3 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998). 

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  

In December 1964, the Veteran reported in his medical history questionnaire for entrance into service that he had had palpation or pounding heart.  No abnormal findings associated with this report were made during contemporaneous clinical examination.  The examiner commented that the Veteran's reported complaints were not significant.  In January 1967, the Veteran complained of chest pain.

In a subsequent medical history questionnaire from December 1968, the Veteran reported that he had had shortness of breath and palpation or pounding heart.  Service treatment records from January 1971 show that the Veteran had chest pain associated with pleurodynia.  On a February 1971 separation medical history questionnaire, the Veteran denied having shortness of breath, chest pain, or palpitation or pounding heart.  During clinical examination for separation, the examiner noted spontaneous pneumothorax of the right side.   

VA treatment records reflect that the Veteran was diagnosed with hypertrophic cardiomyopathy in September 2008.  

At the September 2009 hearing, the Veteran reported that he had a continuity of symptomatology of chest pain beginning in service.  Initially, he was treated for a lung disorder, but the symptoms never completely went away.  He was treated for heart problems with nitroglycerin sometime in mid 1970s.  He reported that in 2008 Dr. M informed him that his heart disorder was related to service.  However, this report is not reflected in Dr. M's treatment notes.   

At the October 2011 hearing, the Veteran reported that his "pounding heart" reported during service was related to overexertion.  He said that he was treated three times in Vietnam for shortness of breath and chest pain.  He also reported that shortly after service physicians attributed a heart problem to chemicals inhaled during service while working in a photography lab.  He has reported a continuity of symptoms since service.

A cardiac examination is needed to obtain an opinion as to whether a current cardiovascular disability is related to service.  Although the Veteran underwent a VA heart examination in October 2010, the examiner did not provide an opinion as to whether the diagnosed hypertrophic cardiomyopathy was related to service.

Records of the in-service treatment reported by the Veteran are not in the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to request records of the Veteran's treatment for chest pain and shortness of breath in Vietnam, including asking the Veteran to provide any information needed for the request.

2.  Obtain all records of the Veteran's treatment for chest pain or heart disease at the Boise VAMC from 1971 to 1980, from the Oklahoma City VAMC in 1984, and from any other sufficiently identified VA facility. 

Efforts to obtain these records should continue until they are obtained, it is reasonably certain that they do not exist, or further efforts to obtain them would be futile. 

3.  After exhausting efforts to obtain the records specified above and associating all newly generated medical records with the claims folder, afford the Veteran a VA cardiac examination to determine whether he has a current heart condition that was either aggravated or incurred during service.  

The examiner should review the claims folder and note such review in the examination report or addendum.  

The examiner must identify all current heart disorders shown on clinical examination and state whether ischemic heart disease is present.    

The examiner should provide an opinion as to whether hypertrophic cardiomyopathy or any other diagnosed non-ischemic heart disorder clearly and unmistakably pre-existed service and, if so, whether it clearly and unmistakably was not aggravated (underwent no permanent increase in disability) in active service beyond the normal progression of the disorder.

The examiner should note the Veteran's report of a "pounding heart" in the medical history completed for entrance into service; and his testimony that he had no heart disease prior to service.

For any current cardiovascular disability that did not clearly and unmistakably pre-exist service and was clearly and unmistakably not aggravated in service, the examiner should provide an opinion as to whether it, at least as likely as not (50 percent probability or more), had its onset in-service or within one year of discharge from service; or is otherwise related to service. 

The examiner should note the Veteran's competent reports of treatment for chest pain and shortness of breath during service in Vietnam.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  The absence of confirming clinical records is not a sufficient reason, by itself, for rejecting the Veteran's reports.

The examiner must provide reasons to support all opinions. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

